Citation Nr: 1820245	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a temporary total rating based on convalescence for a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to September 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a January 2017 letter, VA informed the Veteran that no hearing selection was specified on his August 2014 VA Form 9 and requested that he provide a hearing election within 30 days of the date of the letter.  To date, the Veteran has not responded.  Therefore, there is no outstanding hearing request, and the Board may adjudicate the Veteran's claim on appeal.  See 38 C.F.R. §§ 20.700(a), 20.703 (2017).


FINDING OF FACT

1.  The Veteran did not report to a VA examination scheduled in July 2014 and did not request that it be rescheduled or offer good cause for his failure to attend.

2.  In January 2017 and March 2017 letters, the Veteran was asked to provide information necessary to adjudicate his claim for a temporary total rating based on convalescence for a service-connected disability, to include submitting an updated VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs.  No response has been received.


CONCLUSION OF LAW

By failing to submit requested information and/or forms for critical evidence needed to properly adjudicate his claim for a temporary total rating based on convalescence for a service-connected disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C. § 5107 (2014); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a temporary total rating based on convalescence for his service-connected left knee disability.  In May 2012, the Veteran reported that he was to undergo surgery for his service-connected left knee disability on June 6, 2012 at a private surgical center.  He expected to be out of work for 6-8 weeks.  He supplied VA with a VA Form 21-4142 to obtain records from Dr. H., the provider who performed the surgery.

In June 2013, the RO informed the Veteran that his VA Form 21-4142 was no longer valid, and that another was needed.  He was asked to submit this form within 30 days.  On August 13, 2013, a VA Form 21-4142 to obtain records from Dr. H. for records related to his surgery was received at VA.

On August 13, 2013, the RO denied the claim.  The rating decision did not reference the VA Form 21-4142 received that same day.

On his February 2014 notice of disagreement, the Veteran reported that he was unable to work from May 30, 2012 to July 23, 2013.  He also noted that he was placed on light duty for one month when he returned to work on July 24, 2013.  He submitted another VA Form 21-4142 to obtain records from Dr. H. for records related to his surgery. 

A statement of the case issued in July 2014 did not reference the VA Form 21-4142 received in August 2013.  The RO continued to deny the claim on the basis that the Veteran failed to provide medical evidence to support his claim.  The RO also noted that there was no medical evidence showing treatment for left knee patellar tendinitis.

The Veteran was subsequently scheduled for a VA examination in relation to his claim in July 2014.  He did not report to the examination that was scheduled for July 17, 2014.  He did not request that it be rescheduled, postponed or offer any reason for his failure to attend.  

In an August 2014 VA Form 9, the Veteran reported that he was not able to work from May 30, 2012 due to a pre-surgery medication change.  Further, he noted that he had left knee surgery and was crutch bound until July 23, 2012.  With his VA Form 9, the Veteran submitted yet another VA Form 21-4142 for Dr. H. for treatment from May 30, 2012 to July 23, 2012 for left knee surgery.  

By a January 2017 letter, VA specified that the form received in August 2014 for Dr. Horn was no longer valid because of a change in privacy law.  VA requested that he complete and return an updated VA Form 21-4142 and VA Form 21-4142a to allow VA to request the treatment records from Dr. Horn.  The letter also informed the Veteran that he could submit the requested treatment records.  The Veteran did not respond to this correspondence.

VA received a negative response from the Social Security Administration (SSA) on February 2017 with report of no medical records pertaining to the Veteran.  A March 10, 2017 letter informed the Veteran of SSA's negative reply and requesting that he respond within 10 days with any additional information.  He was also asked to submit any other relevant information or evidence that could support his claim.  To date, no response has been received.  

The Board observes that no medical evidence has been received to show that surgery was performed for the Veteran's service-connected left knee with requirement for convalescence.  There are no pertinent VA medical records to obtain.  The Veteran did not report to the examination that was scheduled for July 17, 2014; and did not request that it be rescheduled, postponed or offer any reason for his failure to attend.  The Board notes that when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2017).  Moreover, the Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim, particularly since the letters sent to him in January 2017 and March 2017.  The Veteran's representative submitted an April 2017 statement which did not provide the information or VA forms necessary for VA to adjudicate his claim.  None of the correspondence sent to the Veteran has returned to VA as undeliverable mail.  

The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The Board emphasizes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158.  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).  Hence, the Board has no recourse but to conclude that because of his failure to cooperate, the Veteran has abandoned his claim for entitlement to a temporary total rating based on convalescence for a service-connected disability.  


ORDER

The appeal seeking entitlement to a temporary total rating based on convalescence for a service-connected disability is dismissed.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


